UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50744 NUVASIVE, INC. (Exact name of registrant as specified in its charter) Delaware 33-0768598 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7475 Lusk Boulevard SanDiego, California (Address of principal executive offices) (Zip Code) (858)909-1800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act Title of Class: Name of Exchange on which Registered: Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC (NASDAQ Global Select Market) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933, as amended.YESþNO¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934, as amended.YES¨NOþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period than the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESþNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YESþNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES¨NOþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $2.3billion as of the last business day of the registrant’s most recently completed second fiscal quarter (June30, 2015), based upon the closing sale price for the registrant’s common stock on that day as reported by the NASDAQ Global Select Market. Shares of common stock held by each officer and director on June 30, 2015 have been excluded in that such persons may be deemed to be affiliates. As of February8, 2016, there were 49,691,101 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE PartIII of this Form10-K incorporates information by reference to portions of the definitive Proxy Statement for the registrant’s 2016 Annual Meeting of Stockholders, which will be filed with the U.S. Securities and Exchange Commission not later than 120 days after December 31, 2015. NuVasive, Inc. Annual Report on Form10-K for the Fiscal Year ended December31, 2015 Table of Contents PARTI Item 1. Business 2 Item1A. Risk Factors 15 Item1B. Unresolved Staff Comments 36 Item 2. Properties 37 Item 3. Legal Proceedings 37 Item 4. Mine Safety Disclosures 37 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 40 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 55 Item 8. Financial Statements and Supplementary Data 56 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 56 Item 9A. Controls and Procedures 56 Item 9B. Other Information 59 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 59 Item 11. Executive Compensation 59 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Item 13. Certain Relationships and Related Transactions, and Director Independence 59 Item 14. Principal Accounting Fees and Services 59 PARTIV Item 15. Exhibits, Financial Statement Schedules 59 SIGNATURES 63 Index to Consolidated Financial Statements 65 1 Table of Contents PART I This Annual Report on Form10-K (“Annual Report”) contains forward-looking statements that involve risks, uncertainties, assumptions and other factors which, if they do not materialize or prove correct, could cause our results to differ from historical results or those expressed or implied by such forward-looking statements. In some cases, you can identify these forward-looking statements by words like “may”, “will”, “should”, “could”, “expect”, “plan”, “anticipate”, “believes”, “estimates”, “predicts”, “potential”, “intends”, or “continues” (or the negative of those words and other comparable words).Forward-looking statements include, but are not limited to, statements about: · our intentions, beliefs and expectations regarding our expenses, sales, operations and future financial performance; · our operating results; · our plans for future products and enhancements of existing products; · anticipated growth and trends in our business; · the timing of and our ability to maintain and obtain regulatory clearances or approvals; · our belief that our cash and cash equivalents and investments will be sufficient to satisfy our anticipated cash requirements; · our expectations regarding our revenues, customers and distributors; · our beliefs and expectations regarding our market penetration and expansion efforts; · our expectations regarding the benefits and integration of recently-acquired businesses and our ability to make future acquisitions and successfully integrate any such future-acquired businesses; · our anticipated trends and challenges in the markets in which we operate; and · our expectations and beliefs regarding and the impact of investigations, claims and litigation. These statements are not guarantees of future performance or events. Our actual results may differ materially from those discussed in this Annual Report and the documents incorporated by reference to this Annual Report. The potential risks and uncertainties that could cause actual results to differ materially include, but are not limited to, those set forth in Part I, Item 1(A) under the heading “Risk Factors”, Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere throughout this Annual Report and in any other documents incorporated by reference to this Annual Report. Readers are cautioned not to place undue reliance on such forward-looking statements.We assume no obligation to update any forward-looking statements to reflect new information, future events or circumstances or otherwise, except as required by law.
